Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 6, 2022, claims 1, 2, 9 and 16 has been amended, claims 13 and 19 has been cancelled, claims 21 and 22 are newly added, and  claims 1-12, 14-18, and 20-22 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 8 section 3, filed May 6, 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The claim objections of claims 1-8 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 section 4, filed May 6, 2022, with respect to claims 1-4, 6-8  and 21-22 have been fully considered and are not persuasive. It is recommended for applicant to particularly point to specific paragraphs and Figures of instant specification, see below, section 6.  
Regarding 35 U.S.C. 102 applicant’s arguments, see page 8 section 4, filed May 6, 2022, with respect to claims 9, 11-16 and 18-20  have been fully considered and are not persuasive.  

Regarding claim 1, the applicant first argued that, see page 10, “ … It is respectfully submitted that the transmitting PDCP entity and the receiving PDCP entity in Huawei are respectively a base station and user equipment. Paragraph 4.1 of Huawei recites that "After receiving all PDCP PDUs before this end SN, the UE resets the receiving PDCP/RLC entity, and sends an acknowledgment to the transmitting PDCP entity to enable the data delivery procedure in transmitting PDCP entity. Based on this acknowledge, the transmitting PDCP entity resumes to submit PDCP PDUs with new SN length to lower layers". Thus, the receiving PDCP entity is the UE, and the transmitting PDCP entity is a base station. 
However, in new claim 1, "the first communications apparatus is a master node and the second communications apparatus is a secondary node, or the first communications apparatus is a centralized unit of the master node and the second communications apparatus is a centralized unit of the secondary node, wherein the master node and the secondary node are both connected to a terminal". 
Besides, in above Figure 3, it can be seen that the receiving PDCP entity only sends an End SN ack to the transmitting PDCP entity. From above content in para. 4.1, it can be seen that the End SN ack is an acknowledgment indicating UE has received all PDCP PDUs before this End SN. "SN" is a sequence number of a PDCP PDU, totally different from "a first PDCP SN length of a first bearer terminated at the secondary node" in new claim 1. 
Thus, Huawei doesn't disclose that "the second communications apparatus is configured to: generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus".
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Huawei clearly teaches, generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus (see Fig.3, para. 4.1, the Receiving PDCP entity { the second communications apparatus / a secondary node } sending the first PDCP SN length information to the Transmitting PDCP entity /the first communications apparatus, Huawei clearly teaches  transmitting PDCP entity: 1) determines an end SN for old SN length; 2) informs this end SN to the receiving PDCP entity; 3) suspend  submitting  the PDCP PDUs with old SN length  to lower layers  after submitting  the PDCP PDU  with end SN, the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus, to accomplish PDCP SN reconfiguration for an established DRB in NR), and Ingale teaches A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a master node (see Fig.3A-B, Fig.4, Fig.5, (see para. 0024-0029, 0117, 0131, 0167,  a source base station 104a is a master node, see also para. 0238), and the second communications apparatus is a secondary node (see Fig.3A-B, Fig.4, Fig.5, (see para. 0024-0029, 0117, 0131, 0167,  a target base station 104b is a secondary node, 0238), wherein the master node and the secondary node are both connected to a terminal (see Fig.3A-B, Fig.5, UE 102 connected to a source base station 104a {the master node} and a target base station 104b { the secondary node }, see para. 0238, see IN700, Fig.3A-B, Fig.4, Fig.5-6,para. 0011, 0043, 0045.
Note: Fig.10 of instant specification, in step S1003, “[0254] S1003: The SN 11 generates a PDCP SN length change indication of the first bearer when the second PDCP SN length of the first bearer is different from a first PDCP SN length of the first bearer.[0255] The PDCP SN length of the first bearer may be the first PDCP SN length before the PDCP SN length of the first bearer is the second PDCP SN length. This may be understood as that the PDCP SN length of the first bearer is the first PDCP SN length before the SN 11 generates the second PDCP SN length of the first bearer. This may alternatively be understood as that the PDCP SN length of the first bearer is the first PDCP SN length before the PDCP SN length of the first bearer is changed, and the PDCP SN length of the first bearer is the second PDCP SN length after the PDCP SN length of the first bearer is changed”, clearly the SN 11 generates the second PDCP SN length of the first bearer).

Under the broadest reasonable interpretation, the combination of the systems as disclose by Huawei and Ingale reads upon “wherein the second communications apparatus is configured to: generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus; and wherein the first communications apparatus is configured to: receive the first PDCP SN length information from the second communications apparatus; and obtain the first PDCP SN length indicated by the first PDCP SN length information” as recites in the claim.

Regarding claim 1, the applicant further argued that, see page 10 paragraph 5, “ … The Office Action also offers Ingale or Wu in an attempt to remedy deficiency in Huawei. Ingale discloses a method for performing a handover in a wireless communication network. When a UE is handed over from a legacy LTE node to EN-DC capable LTE eNB for perform EN- DC, the network and a UE is configured to perform a PDCP version change from a LTE PDCP to a NR PDCP. Specifically, the target node sends PDCP version change indication, indicating that PDCP version changes, eg, from the LTE PDCP to the NR PDCP, via the source node to UE. (see para. [0114], [0167], [0239] and etc). 
Firstly, Ingale discloses that the source node is a legacy LTE node and the target node is an EN-DC capable LTE eNB, which means after handover is completed, the target node being a master node and a secondary node can perform EN-DC. And in Ingale, it is the target node sends the PDCP version change indication to the source node, instead of the secondary node sending the PDCP version change indication to the master node. 
Secondly, the PDCP version change indication in Ingale indicates the PDCP version changes and it is different from "the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node" in new claim 1. 
Therefore, Applicant respectfully submits that the proposed combination of huawei and Ingale fail to teach or suggest that the above features in new claim 1. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. See above response.

Regarding claim 1, the applicant further argued that, see page 11 paragraph 4, “ … Wu discloses that a UE receives a first RRC message from a first BS (MeNB) configuring a DRB which is a MCG bearer type and configuring a first PDCP configuration, and the UE establishes a first PDCP entity based on the first PDCP configuration. And then the UE receives a second RRC message from the first BS configuring the DRB to a SCG bearer type or a split bearer type and configuring a second PDCP configuration. The UE releases the first PDCP entity and establishes a second PDCP entity according to the second PDCP configuration. And then the UE transmits a second plurality of PDCP SDUs to a second BS (SgNB) according to the second PDCP entity. (see paras. [0031] to [0045]) 
Wu focus on interactions between MeNB and the UE, and doesn't involve the interactions between MeNB and SgNB. Moreover, Wu does not discloses that the SgNB generates a PDCP SN length information indicating a first PDCP SN length of a first bearer terminated at the SgNB. Thus, Wu also doesn't disclose at least "the second communications apparatus is configured to: generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus" in new claim 1. 
Therefore, Applicant respectfully submits that the proposed combination of huawei and Wu also have not been shown to teach or suggest that the above features in new claim 1.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Huawei clearly teaches, generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus (see Fig.3, para. 4.1, the Receiving PDCP entity { the second communications apparatus / a secondary node } sending the first PDCP SN length information to the Transmitting PDCP entity /the first communications apparatus, Huawei clearly teaches  transmitting PDCP entity: 1) determines an end SN for old SN length; 2) informs this end SN to the receiving PDCP entity; 3) suspend  submitting  the PDCP PDUs with old SN length  to lower layers  after submitting  the PDCP PDU  with end SN, the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus, to accomplish PDCP SN reconfiguration for an established DRB in NR), and Wu teaches A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a master node (see Fig.1, see para. 0015-0017,  a source base station 102 is a master node, see also para. 0016), and the second communications apparatus is a secondary node (see Fig.1,  a target base station 104 is a secondary node, 0016), wherein the master node and the secondary node are both connected to a terminal (see Fig.1-5, para. 0016, the communication device 100 is configured to simultaneously connect to the BSs 102 and 104 (i.e., dual connectivity (DC)). For example, the communication device 100 in the dual connectivity (DC) may receive packets from the BS 102 at a first carrier frequency and the BS 104 at a second carrier frequency, or the communication device 100 may transmit packets to the BS 102 at a first carrier frequency and the BS 104 at a second carrier frequency. In addition, one of the BSs 102 and 104 may be a master node (MN) and the other BS may be a secondary node (SN)).
Note: Fig.10 of instant specification, in step S1003, “[0254] S1003: The SN 11 generates a PDCP SN length change indication of the first bearer when the second PDCP SN length of the first bearer is different from a first PDCP SN length of the first bearer.[0255] The PDCP SN length of the first bearer may be the first PDCP SN length before the PDCP SN length of the first bearer is the second PDCP SN length. This is understood as that the PDCP SN length of the first bearer is the first PDCP SN length before the SN 11 generates the second PDCP SN length of the first bearer, also be understood as that the PDCP SN length of the first bearer is the first PDCP SN length before the PDCP SN length of the first bearer is changed, and the PDCP SN length of the first bearer is the second PDCP SN length after the PDCP SN length of the first bearer is changed”, clearly the SN 11 generates the second PDCP SN length of the first bearer).

Under the broadest reasonable interpretation, the combination of the systems as disclose by Huawei and Wu reads upon “wherein the second communications apparatus is configured to: generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus; and wherein the first communications apparatus is configured to: receive the first PDCP SN length information from the second communications apparatus; and obtain the first PDCP SN length indicated by the first PDCP SN length information” as recites in the claim.

Regarding claim 9, the applicant argued that, see page 12 – page 13, “ …Independent claim 9 as amended recites, in part, that "cause the terminal to perform operations comprising: receiving first configuration information of a first bearer from a secondary node through a master node -  the terminal connects to both the master node and the secondary node" and "the first configuration information comprises configuration information for releasing and adding a packet data convergence protocol (PDCP) entity of the first bearer terminated at the secondary node - - - the configuration information for releasing and adding a PDCP entity comprises configuration information for releasing a PDCP entity and configuration information for adding a PDCP entity, and the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier". 
The Office Action states that claim 9 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Ingale or Wu. Applicant respectfully submits that the cited references have not been shown to teach or suggest at least these features of the claim 1. 
In Ingale, see para. [0239], the UE receives the PDCP version change indication from the target node via the source node. And it is different from the terminal receiving first configuration information of a first bearer from a secondary node through a master node, wherein the terminal connects to both the master node and the secondary node. 
In addition, Ingale doesn't disclose that that the PDCP version change indication includes configuration information for releasing a PDCP entity and configuration information for adding a PDCP entity; and the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier. 
Thus, Ingale fails to disclose all features of new claim 9.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 9, Ingale clearly teaches receiving, first configuration information of a first bearer from a secondary node through a master node (see Fig.4a-d, para. 0187, at step 404c, the method includes sending a PDCP version change indication to the UE 102. The method allows the network (i.e., the source node 104a) to send at least one of a PDCP version change indication and security key change indication to the UE 102. The PDCP version change indication is received by the source node 104a from the target node 104b after the target node 104b decides to perform PDCP version change. The source node 104a sends at least one of a PDCP version change indication and security key change indication to the UE 102 in a handover command such as the RRC reconfiguration message), wherein the first configuration information comprises configuration information for releasing and adding a packet data convergence protocol (PDCP) entity of the first bearer terminated at the secondary node (see para. 0169,  during the PDCP version change, the network 104 releases the configured radio bearer with the first PDCP entity and adds the radio bearer with second PDCP entity and refresh the security key associated with the concerned radio bearer, see IN700, para. 0021-0022, 0038-0039, 0043); and 
configuring the first bearer based on the first configuration information, wherein the terminal connects to both the master node and the secondary node (see Fig.2A-D, para. 0024-0028, the UE is connected to both the master node and the secondary node, see IN700, Fig.2A-C, para. 0016-0019).  
and wherein the configuration information for releasing and adding a PDCP entity comprises configuration information for releasing a PDCP entity and configuration information for adding a PDCP entity, and the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier (see para. 0065-0066, performing the PDCP version change by the UE to switch from the first PDCP entity to the second PDCP entity for a configured radio bearer in response to receiving the PDCP version change indication comprises releasing the concerned radio bearer { a same bearer identifier } with first PDCP entity and adding the radio bearer {a same bearer identifier} with second PDCP entity and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see Fig.4B, step 404b, the same bearer identifier is deleted and added, so that a PDCP entity of a bearer is deleted and then added by using one configuration message, see also para. 0018, 0024, in dual connectivity (DC) mode of operation due to UE mobility the UE is handover from one MeNB to another MeNB or SCG change from one SeNB to another SeNB, see also para. 0025-0029, As described in 3GPP TS 37.340, E-UTRAN supports MR-DC via E-UTRA-NR Dual Connectivity (EN-DC), in which a UE is connected to one LTE eNB that acts as a MN and one NR gNB that acts as a SN as shown in FIG. 2A. The MN i.e. LTE eNB is connected to the EPC and the SN i.e. NR gNB is connected to the MN i.e. LTE eNB via the X2 interface, clearly Ingale teaches the broadly claimed limitation of cause the terminal to perform operations comprising: receiving first configuration information of a first bearer from a secondary node through a master node -  the terminal connects to both the master node and the secondary node").

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... a first PDCP SN length of a first bearer terminated at the secondary node...” as recited claim 1 lines 8-10. A review of the specification, see paragraph 254-256, teaches, “The PDCP SN length of the first bearer may be the first PDCP SN length before the PDCP SN length of the first bearer is the second PDCP SN length. This may be understood as that the PDCP SN length of the first bearer is the first PDCP SN length before the SN 11 generates the second PDCP SN length of the first bearer.”, however no additional description is provided in the specification. See Figures 8-12B, all showing a “FIRST STEP” of generate(ing) a Second PDCP SN. It is also unclear whether/how the second communication apparatus generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node, since there are not steps of receiving or configuring a SN length or a bearer.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei  (PDCP SN Reconfiguration, R2-1702587, 04-2017), and further in view of Ingale et al. (IN 201741028700 (IN700), published as US Pub. No.: 2020/0178128).

As per claim 1, Huawei disclose A communication system, comprising a first communications apparatus (see Fig.1, Fig.3, Source gNodeB) and a second communications apparatus (see Fig.1, Fig.3, Target gNodeB), or the first communications apparatus is a centralized unit of the master node and the second communications apparatus is a centralized unit of the secondary node, wherein the first communications apparatus and the second communications apparatus are both connected to a terminal (see Fig.1, Fig.3, UE), and wherein the second communications apparatus is configured to: 
generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus (see Fig.3, para. 4.1, the Receiving PDCP entity { the second communications apparatus / a secondary node } sending the first PDCP SN length information to the Transmitting PDCP entity /the first communications apparatus); and 
wherein the first communications apparatus is configured to: 
receive the first PDCP SN length information from the second communications apparatus (see Fig.4, section 4, the Transmitting PDCP entity receiving the first PDCP SN length information); and 
obtain the first PDCP SN length indicated by the first PDCP SN length information (see Fig.3, section 4, the Transmitting PDCP entity obtain/use new PDCP SN length indicated by the first PDCP SN length information).  

Although Huawei disclose A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a Source node and the second communications apparatus is a Target node;

Huawei however does not explicitly disclose wherein the first communications apparatus is a master node and the second communications apparatus is a secondary node;

Ingale however disclose A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a master node (see Fig.3A-B, Fig.4, Fig.5, (see para. 0024-0029, 0117, 0131, 0167,  a source base station 104a is a master node, see also para. 0238), and the second communications apparatus is a secondary node (see Fig.3A-B, Fig.4, Fig.5, (see para. 0024-0029, 0117, 0131, 0167,  a target base station 104b is a secondary node, 0238), wherein the master node and the secondary node are both connected to a terminal (see Fig.3A-B, Fig.5, UE 102 connected to a source base station 104a {the master node} and a target base station 104b { the secondary node }, see para. 0238, see IN700, Fig.3A-B, Fig.4, Fig.5-6,para. 0011, 0043, 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first communications apparatus is a master node and the second communications apparatus is a secondary node, as taught by Ingale, in the system of Huawei, so as to determine by the network whether a sequence number (SN) length of a first PDCP entity associated with concerned radio bearer configured by a source node is less than or equal to a SN length of a second PDCP entity configured by the target node for performing a lossless PDCP version change during the handover, after recognizing that it has entered a cell not supporting the MBMS service, see Ingale, paragraphs 33-36.

As per claim 2, the combination of Huawei and Ingale disclose the system according to claim 1.

Huawei further disclose wherein before the first PDCP SN length information is generated, a PDCP SN length of the first bearer is a second PDCP SN length, and wherein the second communications apparatus is further configured to: 
generate configuration information for releasing and adding a packet data convergence protocol (PDCP) entity of the first bearer when the first PDCP SN length is different from the second PDCP SN length; and send first configuration information to the first communications apparatus, wherein the first configuration information comprises the configuration information for releasing and adding a PDCP entity of the first bearer; and wherein the first communications apparatus is further configured to: 
receive the first configuration information of the first bearer from the second communications apparatus; and send the first configuration information of the first bearer to the terminal (see Fig.3, section 4, receiving and sending  the first configuration information of the first bearer to the terminal). 

As per claim 3, the combination of Huawei and Ingale disclose the system according to claim 2.

Huawei further disclose wherein the configuration information for releasing and adding the PDCP entity of the first bearer comprises configuration information for releasing a PDCP entity corresponding to a bearer identifier of the first bearer and configuration information for adding a PDCP entity corresponding to the bearer identifier (see Fig.3, section 4, the transmitting PDCP entity submit PDCP PDUs with new SN length to lower layers / configuration information for adding a PDCP entity corresponding to the bearer identifier).

As per claim 4, the combination of Huawei and Ingale disclose the system according to claim 2.

 Ingale further disclose wherein the first communications apparatus is the master node and the second communications apparatus is the secondary node, wherein the first configuration information further comprises configuration information for releasing and adding a radio link control (RLC) entity of the first bearer, and wherein the second communications apparatus is further configured to:  Page: 5of 10 generate configuration information for releasing and adding the RLC entity of the first bearer (see para. 0169, during the PDCP version change, the network 104 releases the configured radio bearer with the first PDCP entity and adds the radio bearer with second PDCP entity and refresh the security key associated with the concerned radio bearer, see IN700, Fig.5-7, para. 0044-0047, 0097, Fig.8).  

As per claim 6, the combination of Huawei and Ingale disclose the system according to claim 4.

Ingale further disclose wherein the configuration information for releasing and adding the RLC entity of the first bearer comprises configuration information for releasing an RLC entity corresponding to a bearer identifier of the first bearer and configuration information for adding an RLC entity corresponding to the bearer identifier (see para. 0098, the UE is configured to perform the PDCP version change to switch from the first PDCP entity to the second PDCP entity for the configured radio bearer, wherein the performing the PDCP version change involves releasing the concerned radio bearer with first PDCP entity and adding the radio bearer with second PDCP entity in response to receiving the PDCP version change indication, and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see also para. 0109, 0116, the network is configured to perform the PDCP version change to switch from the first PDCP entity associated with the one or more radio bearers to the second PDCP entity by: releasing the radio bearer with the first PDCP entity and adding the radio bearer with second PDCP entity; and refreshing the security key associated with the concerned radio bearer, see IN700, Fig.5-7, para. 0044-0047, 0097, 0106, Fig.8).  

As per claim 7, the combination of Huawei and Ingale disclose the system according to claim 1.

Ingale further disclose wherein before the first PDCP SN length information is received, a PDCP SN length of the first bearer is a second PDCP SN length, wherein the first communications apparatus is the master node and the second communications apparatus is the secondary node, and wherein the first communications apparatus is further configured to: generate second configuration information of the first bearer when the first PDCP SN length is different from the second PDCP SN length; and send the second configuration information to the terminal, wherein the second configuration information of the first bearer comprises configuration information for releasing and adding  a radio link control (RLC} entity of the first bearer (see Fig.6, Fig.7, para. 0242, in the FIG. 6 and FIG. 7, the PDCP version change is lossless when the criterion is met i.e. the target node 104b determines whether a sequence number (SN) length of the first PDCP entity associated with the radio bearer configured by a source node 104a is less than or equal to a SN length of a second PDCP entity configured by a target node 104b. In other words the NR PDCP SN size should be either equal or greater than the LTE PDCP SN size in FIG. 6 and LTE PDCP SN size should be either equal or greater than the NR PDCP SN size in FIG. 7, and per para. 0243, when the lossless PDCP version change criterion is not met, then PDCP version change can be still realized albeit incurring data loss during handover. This is accomplished by sending the HO command message i.e. RRC reconfiguration message including mobility control information to the UE wherein the DRBs configured to the UE undergoing handover are released and the added within the same HO command message, see IN700, Fig.5-8, para. 0039-0040, 0044-0047, 0097, 0106, Fig.8).  

As per claim 8, the combination of Huawei and Ingale disclose the system according to claim 1.

Ingale further disclose wherein before the first PDCP SN length information is received, a PDCP SN length of the first bearer is a second PDCP SN length, wherein the first communications apparatus is the centralized unit of the master node and the second communications apparatus is the centralized unit of the secondary node, and wherein the first communications apparatus is further configured to: receive second configuration information of the first bearer from a distributed unit of the secondary node, wherein the first PDCP SN length is different from the second PDCP SN length; and send the second configuration information to the terminal, wherein the second configuration information of the first bearer comprises configuration information for releasing and adding a radio link control (RLC) entity of the first bearer (see Fig.5, Fig.6, para. 0238, 0239, in the FIG. 6, it is shown that the UE 102 receives (612) the PDCP version change indication i.e., the UE 102 shall establish the DRBs in the target based on NR PDCP. After receiving the HO command message i.e. RRC reconfiguration message including mobility control information, the UE 102 either performs normal LTE PDCP re-establishment or the UE performs (616) PDCP version change operation while re-establishing the PDCP. The UE 102 receives the mobility control information including the PDCP version change indication (LTE PDCP to NR PDCP) and security key change indication, the UE performs the PDCP version change operation from LTE PDCP to NR PDCP while re-establishing the PDCP for the concerned DRB in the target node 104b, see IN700, Fig.5-8, para. 0039-0040, 0044-0047, 0097, 0106, Fig.8).  

As per claim 21, the combination of Huawei and Ingale disclose the system according to claim 3.

Ingale further disclose wherein the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include the same bearer identifier (see para. 0065-0066, performing the PDCP version change by the UE to switch from the first PDCP entity to the second PDCP entity for a configured radio bearer in response to receiving the PDCP version change indication comprises releasing the concerned radio bearer { a same bearer identifier } with first PDCP entity and adding the radio bearer {a same bearer identifier} with second PDCP entity and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see Fig.4B, step 404b, the same bearer identifier is deleted and added, so that a PDCP entity of a bearer is deleted and then added by using one configuration message).

As per claim 22, the combination of Huawei and Ingale disclose the system according to claim 6.

Ingale further disclose wherein the configuration information for releasing a RLC entity and the configuration information for adding a RLC entity include the same bearer identifier (see para. 0065-0066, performing the PDCP version change by the UE to switch from the first PDCP entity to the second PDCP entity for a configured radio bearer in response to receiving the PDCP version change indication comprises releasing the concerned radio bearer { a same bearer identifier } with first PDCP entity and adding the radio bearer {a same bearer identifier} with second PDCP entity and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see Fig.4B, step 404b, the same bearer identifier is deleted and added, so that a PDCP entity of a bearer is deleted and then added by using one configuration message).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingale et al. (IN 201741028700 (IN700), published as US Pub. No.: 2020/0178128).

As per claim 9, Ingale disclose An apparatus for a terminal (see Fig.2A-D, Fig. 5-8, UE 102), comprising at least one processor (see Fig. 8, processor module 806), wherein the at least one processor is coupled to a memory (see Fig.8, memory module 806) storing executable instructions that, when executed by the at least one processor  (see para. 0255, the processor module 806 is responsible for processing the instructions of the algorithm), cause the terminal to perform operations comprising:
 receiving, first configuration information of a first bearer from a secondary node through a master node (see Fig.4a-d, para. 0187, at step 404c, the method includes sending a PDCP version change indication to the UE 102. The method allows the network (i.e., the source node 104a) to send at least one of a PDCP version change indication and security key change indication to the UE 102. The PDCP version change indication is received by the source node 104a from the target node 104b after the target node 104b decides to perform PDCP version change. The source node 104a sends at least one of a PDCP version change indication and security key change indication to the UE 102 in a handover command such as the RRC reconfiguration message), wherein the first configuration information comprises configuration information for releasing and adding a packet data convergence protocol (PDCP) entity of the first bearer terminated at the secondary node (see para. 0169,  during the PDCP version change, the network 104 releases the configured radio bearer with the first PDCP entity and adds the radio bearer with second PDCP entity and refresh the security key associated with the concerned radio bearer, see IN700, para. 0021-0022, 0038-0039, 0043); and 
configuring the first bearer based on the first configuration information, wherein the terminal connects to both the master node and the secondary node (see Fig.2A-D, para. 0024-0028, the UE is connected to both the master node and the secondary node, see IN700, Fig.2A-C, para. 0016-0019).  
and wherein the configuration information for releasing and adding a PDCP entity comprises configuration information for releasing a PDCP entity and configuration information for adding a PDCP entity, and the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier (see para. 0065-0066, performing the PDCP version change by the UE to switch from the first PDCP entity to the second PDCP entity for a configured radio bearer in response to receiving the PDCP version change indication comprises releasing the concerned radio bearer { a same bearer identifier } with first PDCP entity and adding the radio bearer {a same bearer identifier} with second PDCP entity and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see Fig.4B, step 404b, the same bearer identifier is deleted and added, so that a PDCP entity of a bearer is deleted and then added by using one configuration message, see also para. 0018, 0024, in dual connectivity (DC) mode of operation due to UE mobility the UE is handover from one MeNB to another MeNB or SCG change from one SeNB to another SeNB, see also para. 0025-0029, As described in 3GPP TS 37.340, E-UTRAN supports MR-DC via E-UTRA-NR Dual Connectivity (EN-DC), in which a UE is connected to one LTE eNB that acts as a MN and one NR gNB that acts as a SN as shown in FIG. 2A. The MN i.e. LTE eNB is connected to the EPC and the SN i.e. NR gNB is connected to the MN i.e. LTE eNB via the X2 interface, see also para. 0109, 0116, the network is configured to perform the PDCP version change to switch from the first PDCP entity associated with the one or more radio bearers to the second PDCP entity by: releasing the radio bearer with the first PDCP entity and adding the radio bearer with second PDCP entity; and refreshing the security key associated with the concerned radio bearer, see para. 0098, see IN700, Fig.5-8, para. 0097, 0106-109).

As per claim 11, Ingale disclose the apparatus according to claim 9.

Ingale further disclose wherein the first configuration information further comprises configuration information for releasing and adding a radio link control protocol layer (RLC} entity of the first bearer (see para. 0098, the UE is configured to perform the PDCP version change to switch from the first PDCP entity to the second PDCP entity for the configured radio bearer, wherein the performing the PDCP version change involves releasing the concerned radio bearer with first PDCP entity and adding the radio bearer with second PDCP entity in response to receiving the PDCP version change indication, and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication. see IN700, Fig.5-8, para. 0097, 0106-109).  

As per claim 12, Ingale disclose the apparatus according to claim 11.

Ingale further disclose wherein the configuration information for releasing and adding an RLC entity comprises configuration information for releasing an RLC entity corresponding to a bearer identifier of the first bearer and configuration information for adding an RLC entity corresponding to the bearer identifier (see para. 0098, the UE is configured to perform the PDCP version change to switch from the first PDCP entity to the second PDCP entity for the configured radio bearer, wherein the performing the PDCP version change involves releasing the concerned radio bearer with first PDCP entity and adding the radio bearer with second PDCP entity in response to receiving the PDCP version change indication, and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see also para. 0109, 0116, the network is configured to perform the PDCP version change to switch from the first PDCP entity associated with the one or more radio bearers to the second PDCP entity by: releasing the radio bearer with the first PDCP entity and adding the radio bearer with second PDCP entity; and refreshing the security key associated with the concerned radio bearer, see IN700, Fig.5-8, para. 0097, 0106-109).  

As per claim 14, Ingale disclose the apparatus according to claim 9.

Ingale further disclose wherein the  operations further comprises:  receiving second configuration information of the first bearer from the master node, wherein the second configuration information comprises  configuration information for releasing and adding  a radio link control (RLC} entity of the first bearer; and configuring the first bearer based on the second configuration information (see Fig.6, Fig.7, para. 0242, in the FIG. 6 and FIG. 7, the PDCP version change is lossless when the criterion is met i.e. the target node 104b determines whether a sequence number (SN) length of the first PDCP entity associated with the radio bearer configured by a source node 104a is less than or equal to a SN length of a second PDCP entity configured by a target node 104b. In other words the NR PDCP SN size should be either equal or greater than the LTE PDCP SN size in FIG. 6 and LTE PDCP SN size should be either equal or greater than the NR PDCP SN size in FIG. 7, and per para. 0243, when the lossless PDCP version change criterion is not met, then PDCP version change can be still realized albeit incurring data loss during handover. This is accomplished by sending the HO command message i.e. RRC reconfiguration message including mobility control information to the UE wherein the DRBs configured to the UE undergoing handover are released and the added within the same HO command message, see IN700, Fig.5-8, para. 0097, 0106-109).  

As per claim 15, Ingale disclose the apparatus according to claim 14.

Ingale further disclose wherein the configuration information for releasing and adding an RLC entity of the first bearer comprises configuration information for releasing an RLC entity corresponding to a bearer identifier of the first bearer and configuration information for adding an RLC entity corresponding to the bearer identifier (see para. 0098, the UE is configured to perform the PDCP version change to switch from the first PDCP entity to the second PDCP entity for the configured radio bearer, wherein the performing the PDCP version change involves releasing the concerned radio bearer with first PDCP entity and adding the radio bearer with second PDCP entity in response to receiving the PDCP version change indication, and refreshing the security key associated with the concerned radio bearer in response to receiving the security key change indication, see also para. 0109, 0116, he network is configured to perform the PDCP version change to switch from the first PDCP entity associated with the one or more radio bearers to the second PDCP entity by: releasing the radio bearer with the first PDCP entity and adding the radio bearer with second PDCP entity; and refreshing the security key associated with the concerned radio bearer, see IN700, Fig.5-8, para. 0097, 0106-109).  

As per claim 16, claim 16 is rejected the same way as claim 9.
As per claim 18, claim 18 is rejected the same way as claim 11.


As per claim 20, claim 20 is rejected the same way as claim 14.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (IN 201741028700 (IN700), published as US Pub. No.: 2020/0178128), and further in view of Huawei  (PDCP SN Reconfiguration, R2-1702587, 04-2017).

As per claim 10, Ingale disclose the apparatus according to claim 9.

Ingale further disclose wherein configuring the first bearer based on the first configuration information comprises: releasing a PDCP entity of the first bearer, and adding a PDCP entity of the first bearer, based on the configuration information for releasing and adding a PDCP entity of the first bearer (see para. 0109, 0116, he network is configured to perform the PDCP version change to switch from the first PDCP entity associated with the one or more radio bearers to the second PDCP entity by: releasing the radio bearer with the first PDCP entity and adding the radio bearer with second PDCP entity; and refreshing the security key associated with the concerned radio bearer, see IN700, Fig.5-8, para. 0097, 0106-109).

Ingale however does not explicitly disclose wherein a PDCP sequence number (SN} length of the released PDCP entity is different from a PDCP SN length of the added PDCP entity.  

Huawei however disclose wherein a PDCP sequence number (SN} length of the released PDCP entity is different from a PDCP SN length of the added PDCP entity (see Fig.3, section 4, the Transmitting PDCP entity obtain/use new PDCP SN length indicated by the first PDCP SN length information).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a PDCP sequence number (SN} length of the released PDCP entity is different from a PDCP SN length of the added PDCP entity, as taught by Huawei, in the system of Ingale, so as to support PDCP procedures for changing the PDCP-SN length that are lossless and maintain ordered delivery of higher-layer data, see Huawei, paragraphs 33-36.

As per claim 17, claim 17 is rejected the same way as claim 10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection
Claim1 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (PDCP SN Reconfiguration, R2-1702587, 04-2017), and further in view of Wu et al. (US Pub. No.: 2019/0053310).

As per claim 1, Huawei disclose A communication system, comprising a first communications apparatus (see Fig.1, Fig.3, Source gNodeB) and a second communications apparatus (see Fig.1, Fig.3, Target gNodeB), or the first communications apparatus is a centralized unit of the master node and the second communications apparatus is a centralized unit of the secondary node, wherein the first communications apparatus and the second communications apparatus are both connected to a terminal (see Fig.1, Fig.3, UE), and wherein the second communications apparatus is configured to: 
generate first packet data convergence protocol sequence number (PDCP SN) length information, wherein the first PDCP SN length information indicates a first PDCP SN length of a first bearer terminated at the secondary node; and send the first PDCP SN length information to the first communications apparatus (see Fig.3, para. 4.1, the Receiving PDCP entity { the second communications apparatus / a secondary node } sending the first PDCP SN length information to the Transmitting PDCP entity /the first communications apparatus); and 
wherein the the first communications apparatus is configured to: 
receive the first PDCP SN length information from the second communications apparatus (see Fig.4, section 4, the Transmitting PDCP entity receiving the first PDCP SN length information); and 
obtain the first PDCP SN length indicated by the first PDCP SN length information (see Fig.3, section 4, the Transmitting PDCP entity obtain/use new PDCP SN length indicated by the first PDCP SN length information).  

Although Huawei disclose A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a master node and the second communications apparatus is a secondary node;

Huawei however does not explicitly disclose wherein the first communications apparatus is a master node and the second communications apparatus is a secondary node;

Wu however disclose A communication system, comprising a first communications apparatus and a second communications apparatus, wherein the first communications apparatus is a master node (see Fig.1, see para. 0015-0017,  a source base station 102 is a master node, see also para. 0016), and the second communications apparatus is a secondary node (see Fig.1,  a target base station 104 is a secondary node, 0016), wherein the master node and the secondary node are both connected to a terminal (see Fig.1-5, para. 0016, the communication device 100 is configured to simultaneously connect to the BSs 102 and 104 (i.e., dual connectivity (DC)). For example, the communication device 100 in the dual connectivity (DC) may receive packets from the BS 102 at a first carrier frequency and the BS 104 at a second carrier frequency, or the communication device 100 may transmit packets to the BS 102 at a first carrier frequency and the BS 104 at a second carrier frequency. In addition, one of the BSs 102 and 104 may be a master node (MN) and the other BS may be a secondary node (SN)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first communications apparatus is a master node and the second communications apparatus is a secondary node, as taught by Wu, in the system of Huawei, so as to  process data received or to be transmitted, if a bearer type of a radio bearer is changed, when a master node and a secondary node is configured to the UE in dual connectivity, see Wu, paragraphs 3-5.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No.: 2019/0053310), and further in view of Wu770 et al. (US Pub. No.: 2018/0183770).

As per claim 9, Wu disclose An apparatus for a terminal (see Fig.1-2, a communication device 100 / a terminal), comprising at least one processor (see Fig. 2, at least one processing circuit 200), wherein the at least one processor is coupled to a memory (see Fig.2, at least one storage device 210) storing executable instructions that, when executed by the at least one processor  (see para. 0018, The at least one storage device 210 may be any data storage device that may store program codes 214, accessed and executed by the at least one processing circuit 200), cause the terminal to perform operations comprising:
 receiving, first configuration information of a first bearer from a secondary node through a master node (see Fig.3, para. 0031-0050, receive a first radio resource control (RRC) message on a SRB from a first BS, wherein the first RRC message configures a DRB which is a MCG bearer type, and configures a first PDCP configuration for the DRB), wherein the first configuration information comprises configuration information for releasing and adding a packet data convergence protocol (PDCP) entity of the first bearer terminated at the secondary node (see para. 0031-0050, Step 314a: Release the first PDCP entity, establishes a second PDCP entity according to the second PDCP configuration, and sets a second TX_NEXT to the first TX_NEXT, in response to the second RRC message, and Step 314c: release the first PDCP entity, establish a second PDCP entity according to the second PDCP configuration, and sets a second TX_NEXT to the first TX_NEXT, in response to the second RRC message, see also Fig.4, para. 0051-0068, Fig.5, para. 0069-0088); and 
configuring the first bearer based on the first configuration information, wherein the terminal connects to both the master node and the secondary node (see Fig.1, 3-5, para. 0015-0016, para. 0031-0050, the UE is connected to both the master node and the secondary node), and 
wherein the configuration information for releasing and adding a PDCP entity comprises configuration information for releasing a PDCP entity and configuration information for adding a PDCP entity (see para. 0031-0050, Step 314a: Release the first PDCP entity, establishes a second PDCP entity according to the second PDCP configuration, and sets a second TX_NEXT to the first TX_NEXT, in response to the second RRC message, and Step 314c: release the first PDCP entity, establish a second PDCP entity according to the second PDCP configuration, and sets a second TX_NEXT to the first TX_NEXT, in response to the second RRC message, see also Fig.4, para. 0051-0068, Fig.5, para. 0069-0088).

Wu however does not explicitly disclose, and the configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier;

Wu770 however disclose wherein a configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier (see para. 0140, Each of the first configuration and the second configuration may include a RLC configuration. In one example, the first configuration and the second configuration are included in a PDCP configuration which configures the transmitting PDCP entity and/or the receiving PDCP entity. In one example, the first bearer and the second bearer may be same (i.e., same bearer ID)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein a configuration information for releasing a PDCP entity and the configuration information for adding a PDCP entity include a same bearer identifier, as taught by Wu770, in the system of Wu, so as to enable a first bearer and a second bearer to be same (i.e., same bearer ID), see Wu770, paragraph 140.


As per claim 16, claim 16 is rejected the same way as claim 9.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US Pub. No.:2018/0183770) –para. 0040, “the first communication device configures the first bearer and the second bearer associated to the transmitting PDCP entity or the receiving PDCP entity. In one example, the first communication device configures the first bearer (e.g., a first RB) according to a first configuration (e.g., a first Data RB (DRB) configuration) and the second bearer (e.g., a second RB) according to a second configuration (e.g., a second DRB configuration). In one example, the first configuration includes the first bearer ID of the first bearer and the first LC ID, and the second configuration includes the second bearer ID of the second bearer and the second LC ID. The first communication device (e.g., the network) transmits the first configuration and the second configuration to the second communication device (e.g., the UE). Each of the first configuration and the second configuration may include a RLC configuration. In one example, the first configuration and the second configuration are included in a PDCP configuration which configures the transmitting PDCP entity and/or the receiving PDCP entity. In one example, the first bearer and the second bearer may be same (i.e., same bearer ID) or different (i.e., different bearer IDs)”. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469